DETAILED ACTION

Status of Case
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendment filed on 6/10/2022.
Claims 2-21 are pending, with claim 1 being cancelled.  

Response to Arguments
Applicant’s arguments filed on 6/10/2022 with respect to the pending claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 8-13, 16-18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Daly (USPAN 2019/0012156) in view of Lee (USPAN 2009/0154334) and Attig (USPN 8,385,340).
Consider claims 2, 10, and 16, Daly discloses an apparatus comprising a switch comprising packet processing circuitry (see figure 4 (reproduced below for convenience), wherein disclosed is said apparatus), a non-transitory computer readable medium storing instructions that, when executed, configure a packet processing circuitry of a forwarding element (see figure 4, wherein disclosed is said CRM), and a method (see paragraphs 19-28, wherein disclosed is said method), to:
perform computations from one or more received packets (see paragraphs 19-28: performing computations based on received packets via a packet processing pipeline), and 
provide results of the computations in one or more packets for transmission to at least one destination, wherein the perform computations or provide results comprise performance of one or more match action operations (see paragraphs 19-28: packet processing pipeline transmits results of the computations for transmission, including match action operations via the match action tables).

    PNG
    media_image1.png
    636
    694
    media_image1.png
    Greyscale



Daly does not specifically disclose that the parameter values are floating-point parameter values. 
Lee teaches that parameter values are floating-point parameter values (see paragraph 32: floating point number parameter values).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Motoyama and have that parameter values are floating-point parameter values, as taught by Lee, thus providing a method for improving performance with computation complexity reduced in an OFDM MIMO system (see paragraph 3 of Lee).
Daly in view of Lee do not specifically disclose performing computations extracted from one or more received packets.
Attig teaches performing computations extracted from one or more received packets (see the extractors in figure 6; also, see col. 7 lines 26-35: extracting portions of each packet in order to compute elementary operations).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Daly in view of Lee with the teachings of Attig. The motivation to do so is to provide a packet processor for manipulating data packets (see col. 1 lines 8-10 of Attig).

Consider claims 3, 11, and 17, Daly does not specifically disclose at least one programmable packet processing stage to perform packet forwarding operations on received packets and at least one programmable packet processing stage to perform computations and provide results.
Attig discloses at least one programmable packet processing stage to perform packet forwarding operations on received packets and at least one programmable packet processing stage to perform computations and provide results (see figures 1 and 4-6, wherein disclosed is said programmable packet processing stages; also, see abstract: programmable compute pipeline).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Daly in view of Lee with the teachings of Attig. The motivation to do so is to provide a packet processor for manipulating data packets (see col. 1 lines 8-10 of Attig).

Consider claims 4 and 12, Daly does not specifically disclose at least one programmable packet processing stage that is programmed to perform the computations.
Attig discloses at least one programmable packet processing stage that is programmed to perform the computations (see figures 1 and 4-6, wherein disclosed is said programmable packet processing stage; also, see abstract: programmable compute pipeline).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Daly in view of Lee with the teachings of Attig. The motivation to do so is to provide a packet processor for manipulating data packets (see col. 1 lines 8-10 of Attig).

Consider claims 5, 13, and 18, Daly does not specifically disclose that the computations comprise one or more of addition or averaging.
Attig discloses that the computations comprise one or more of addition or averaging (see col. 8 lines 4-22: addition operation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Daly in view of Lee with the teachings of Attig. The motivation to do so is to provide a packet processor for manipulating data packets (see col. 1 lines 8-10 of Attig).

Consider claim 8, Daly discloses that the switch comprises at least one ingress port to receive one or more packets (see egress port 426 in figure 4).

Consider claim 9, Daly discloses that the switch comprises at least one egress port to receive one or more packets (see ingress port 402 in figure 4). 

Consider claim 21, Daly does not specifically disclose receiving a configuration to program the packet processing circuitry of the forwarding element to perform computations and provide results of the computations in one or more packets for transmission by the forwarding element to at least one destination.
Attig discloses receiving a configuration to program the packet processing circuitry of the forwarding element to perform computations and provide results of the computations in one or more packets for transmission by the forwarding element to at least one destination (see figures 1 and 4-6, wherein disclosed is said receiving of a configuration to program the packet processing circuitry and forward to at least one destination).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Daly in view of Lee with the teachings of Attig. The motivation to do so is to provide a packet processor for manipulating data packets (see col. 1 lines 8-10 of Attig).

Claims 6-7, 14-15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Daly (USPAN 2019/0012156) in view of Lee (USPAN 2009/0154334), Attig (USPN 8,385,340), and Kalamkar (USPAN 2018/0293493).
 	Consider claims 6, 14, and 19, Daly in view of Lee and Attig do not specifically disclose that the computations are associated with at least one machine learning training operation.
 	Kalamar teaches that the computations are associated with at least one machine learning training operation (see paragraph 203: machine learning training).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Daly in view of Lee and Attig with the teachings of Kalamkar. The motivation to do so is to provide processing efficiency (see paragraph 3 of Kalamkar).

	Consider claims 7, 15, and 20, Daly in view of Lee and Attig do not specifically disclose that the at least one machine learning training operation comprises an all reduce or all gather operation.
 	Kalamar teaches that the at least one machine learning training operation comprises an all reduce or all gather operation (see paragraph 203: all-gather or reduce operations).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Daly in view of Lee and Attig with the teachings of Kalamkar. The motivation to do so is to provide processing efficiency (see paragraph 3 of Kalamkar).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jamal Javaid whose telephone number is 571-270-5137 and email address is Jamal.Javaid@uspto.gov.
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang, can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/JAMAL JAVAID/

Primary Examiner, Art Unit 2412